353 S.W.3d 475 (2011)
Steven K. HOOD, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72573.
Missouri Court of Appeals, Western District.
December 6, 2011.
Laura G. Martin, Assistant Appellate Defender, Kansas City, MO, for Appellant.
Chris Koster, Attorney General, Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division Two: MARK D. PFEIFFER, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
Steven Hood appeals the judgment of the motion court denying his Rule 24.035 motion for postconviction relief following an evidentiary hearing. In his sole point on appeal, Hood claims that his guilty plea was not knowing, voluntary, and intelligent because the plea court failed to establish a factual basis for the plea. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).